Exhibit 10.02
 
[msclogo.jpg]



RELOCATION POLICY


General:
 
This policy explains the relocation and financial support available to
Associates who are relocating.  Human Resources must initiate and approve in
writing all relocation plans.  It is the intent of MSC Industrial Direct Co.,
Inc. to share the burden of reasonable expenses incurred in the relocation of an
Associate and their family.  All reimbursable relocation expenses are charged to
the hiring department budget.


·  
All relocation activities must be coordinated through MSC’s relocation
vendor.  Relocation expenses will not be reimbursed if the Associate does not
use this vendor.

·  
Relocation expenses must be incurred within one year from the Associate’s start
or transfer date, unless otherwise discussed and approved by Human Resources.

·  
All reimbursements must be accompanied by receipts and submitted via the MSC
reimbursement process and be in accordance with the MSC Travel and Entertainment
Expense Reimbursement and MSC Travel policies.  Human Resources must approve all
relocation expenses.

·  
You must either have accepted an offer of employment or be a current MSC
Associate at the time an expense is submitted in order to receive these
benefits.

·  
Unused relocation benefits will be forfeited.



Relocation Vendor:
 
The relocation vendor coordinates market analyses, sale and purchase of housing
or rental and move activities.  They will assist the Associate with referrals to
third party vendors (real estate agents and movers, etc.) and manage the process
on behalf of the Associate and MSC.  The relocation vendor will assign a real
estate agent to you or you may request a particular agent.  This agent must be
willing to work cooperatively with the relocation vendor.  Do not contact or
engage any agent on your own.  Once selected, you must work with this agent on
all sale, purchase or rental activities prior to, during, and after commitment
until the process is complete.  If you are not pleased with the agent’s
services, contact the relocation vendor and the agent will be changed.  If you
sell, buy or rent a property without the use of the assigned agent or relocation
vendor, your relocation benefits may be negatively impacted.


Commission on Sale of Property:
 
MSC will pay up to a 6% commission on the sale of the Associate’s current
primary residence.


Closing Costs:
 
MSC will pay the normal, non-recurring closing costs on the sale and purchase of
primary residences.  Reimbursable closing costs do not include buyer incentives
or buyer closing costs.  Mortgage origination fees associated with the new
residence will be reimbursed up to a maximum of 1 point, but may not be used to
reduce the rate of the mortgage.


 
Moving of Household Goods:
 
MSC will pay for the shipment of goods including two vehicles, cartons and
packing.  The movement of recreational vehicles or equipment (jet-ski’s, boats,
playground equipment, etc.) or set up of electronic/stereo equipment is not
covered.


 
Moving of Cats & Dogs:
 
Expenses related to moving cats and dogs will be reimbursed.
 
 
Page 1 of 3

--------------------------------------------------------------------------------

 
 
Storage:
 
If you have closed on the sale of your home and cannot move into your new home,
MSC will pay for storage of household goods for up to 4 months.


Temporary Housing:
 
MSC protects the Associate from incurring two living expenses at the same
time.  In the event the Associate moves to his/her new MSC job in advance of the
sale of their current primary home and before finding permanent housing in their
new location, temporary housing is offered for up to 4 months and arranged by
the relocation vendor.  MSC will pay the rent directly to the rental property
owner.  However, the lease must be in the Associate’s name.  In order to make
such payment arrangements, a copy of the lease must be provided to
MSC.  Additionally, MSC will pay for furniture rental and basic utilities
(including heat/electric, basic cable but excluding telephone) for up to 4
months.


If the Associate closes on the purchase of his/her new home before the closing
on the sale of their current home, MSC will cover the expense of duplicate
housing in the amount of the original mortgage payment for up to four
months.  Once the current home closes, the Associate becomes responsible for
living expenses, whether temporary or permanent.


Interim Housing:
 
Interim housing is meant to provide short-term (up to one month) lodging (ex:
residence inn or hotel) in the event that there is a brief gap between the
closing on the sale of the current home and the imminent scheduled closing on
the purchase of the new home.  MSC will arrange for interim housing either
through our Travel Department or the relocation vendor.  MSC will pay the
difference between the cost of the interim housing and the previous
mortgage.  Laundry service, room service and movie expenses are not covered
under this policy.


Refund of Security Deposits:
 
MSC will extend money for the security deposit on temporary housing.  These
funds belong to MSC and are a temporary extension as an accommodation to the
Associate.  It is the responsibility of the Associate to be sure that this
deposit is returned to MSC by either the landlord or the Associate at the end of
the short term lease.  If the Associate converts the lease to a long term
lease at his/her own personal cost, the Associate will be liable to repay MSC
for the security deposit.


Grossing-Up:
 
Certain monies paid for relocation are considered by the IRS as income to the
Associate.  MSC will gross-up allowable relocation expenses so that the move is
tax-neutral for the Associate and no out-of-pocket expenses are incurred.


The gross-up will come in the form of a tax assistance payment made at year end
in the form of additional tax withholding paid by MSC and remitted directly to
the taxing authority.  It will be reported as income tax withheld, along with
normal withholding on your W-2 form.  The tax assistance payment will be
determined by using a prescribed percentage (based on expected marginal tax
rates) applied to the total non-deductible moving expense.  This payment is
considered additional income and is also grossed-up.  Income tax resulting from
the gain on the sale of the Associate’s home is not reimbursable under this
payment.


Associates are advised to obtain personal tax advice regarding the effect the
relocation assistance program will have on their taxes and financial situation.
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 
 
Travel:
 
Travel for the purpose of relocation must be arranged & approved via the Human
Resources Recruitment Department through MSC’s Travel Department and adhere to
MSC’s travel policy.  Air travel purchases should be made at least 14 days in
advance, unless approved otherwise by the Human Resources Recruitment
Department. Travel is permitted for the following reasons:


House Hunting: MSC will pay for up to two, 3-day house hunting trips for the
Associate and family including flight, lodging, meals and car rental.


Family Visits: In the event an Associate is living separately from his/her
immediate family, MSC will pay for flights home every other weekend for up to
four months.


Final Relocation Trip: MSC will pay flight expenses for the Associate’s
immediate family for the final trip to their new home.


Rental Assistance:
 
Breaking the Present Lease Commitment: If it is necessary to break a lease and a
fee must be paid, MSC will reimburse the Associate the “break-lease” penalty to
a maximum amount equal to 2 month’s rent. A copy of the current lease and
appropriate documentation from the landlord or leaseholder will be required as
proof for reimbursement.




Realtor Fee for New Residence: If the services of a real estate agent are used
in the location of an apartment, MSC will reimburse the Associate up to a
maximum amount equal to 1 ½ month’s rent for the rental fee.




Relocation Reimbursement:
 
If a relocated Associate elects to voluntarily transfer from the position for
which they were relocated or leaves MSC before two full years from their date of
transfer or date of hire for this position, the Associate must reimburse MSC as
follows for relocation expenses incurred on his/her behalf, subject to state and
federal law:
 
 
·  
100% reimbursement to MSC if Associate leaves voluntarily or is terminated for
cause within the first year of transfer or from date of hire



·  
50% reimbursement to MSC if Associate leaves voluntarily or is terminated for
cause within the second year of transfer or from date of hire



This condition should not be construed as a contract of employment.


Associates receiving relocation benefits will be provided with a copy of the MSC
Relocation Policy.  Associates are required to acknowledge their understanding
of this Relocation Policy and the reimbursement terms by signing the Relocation
Reimbursement Agreement & Policy Acknowledgement Form.


MSC reserves the right to revise this policy at any time.  This policy is
neither intended nor should be construed as a contract of employment.


Should Associates have questions or encounter circumstances that are not
addressed in this policy, they should contact the Senior Recruitment Manager via
the Human Resources Hotline at 516-812-1220 or 888-552-7752.
 
 
Page 3 of 3

--------------------------------------------------------------------------------

 